DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 06/22/2021, with respect to the 112(b) rejection of claims 2 and 3 have been fully considered and are persuasive.  The 112(b) rejection of claims 2 and 3 has been withdrawn. 
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Viola in view of Dietz does not disclose or suggest “an actuator comprising a torque converter configured such that a continuous motion of the torque converter in a first rotational direction displaces the outer member over the inner member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the outer member over the inner member from the distal position to the proximal position to the distal position as the actuator is activated” because both Viola and Dietz only disclose the outer member moving when the instrument is activated, not when the instrument is cocked. However, the Examiner notes that this limitation contains functional language, and the prior art structure is inherently capable of performing the claimed functions, even if the function is not explicitly disclosed in the prior art. See MPEP § 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the limitation “an actuator comprising a torque converter configured such that a continuous motion of the torque converter in a first rotational direction displaces the outer member over the inner member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the outer member over the inner member from the distal position to the proximal position to the distal position as the actuator is activated.” However, the written description does not show the motion during cocking and the motion during activation being performed by the torque converter rotating in one rotation direction in a continuous motion. Rather, the written description shows rotation in a first direction in a first continuous motion during cocking (Fig. 6 to Fig. 8) and rotation in a second direction in a second continuous motion during activation (Fig. 9 to Fig. 11).
Claims 2-7, 9, and 21 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7513877 B2, hereinafter Viola, in view of US 2015/0119916 A1, hereinafter Dietz.
Regarding claim 1, Viola teaches a biopsy needle device (tissue sampling device 10), comprising: an elongate outer member (cutter 42, distal end 46, proximal end 48) comprising a distal end configured to sever a tissue sample (distal end 46, col. 3, lines 16-22); an elongate inner member (needle 40, needle tip 152, tissue sample basket 154) disposed within the elongate outer member (Figs. 4A-4E) wherein the elongate inner member comprises a distal end configured to penetrate tissue (needle tip 152, col. 5, lines 43-45) and a notch (see Fig. 4C) configured to retain a tissue sample (basket 154, col. 5, lines 45-48); and an actuator (all of the structural elements in Viola that work together to move 42 over 40 read on the claimed “actuator.”  This would include, for example and without limitation, many of the structural elements labeled in Fig. 3, such as 76 and 94, and could also include some of the gears, drives shafts, and/or clutches shown in Fig 2) comprising a torque converter (cutter advance gear 94) configured such that a continuous motion of the actuator (Col. 4, lines 4-31) displaces the outer member over the inner member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the outer member over the inner member from the distal position to the proximal position to the distal position as the actuator is activated (Figs. 4B-4D, Col. 7, lines 22-29 and 34-40; Examiner’s note: this limitation contains functional language, and the prior art structure is inherently capable of performing the claimed functions. The cocking action as claimed is simply the 
 Viola does not teach the torque converter being configured such that the continuous motion of the torque converter is in a first rotational direction.
However, Dietz teaches a biopsy needle device (ultrasonic surgical instrument 100) comprising an actuator (structural elements in Fig. 13) comprising a torque converter (Fig. 13, para [0097], second crank member 155’) configured such that a continuous motion of the torque converter in a first direction displaces a member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the member from the distal position to the proximal position to the distal position as the actuator is activated (continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position, as the second crank member 155’ makes a full rotation, and from the distal position to the proximal position to the distal position, as the second crank member 155’ makes another full rotation in either the same direction or opposite direction).
Therefore, it would have been obvious to one of ordinary skill in the art the time the application was effectively filed to modify Viola such that torque converter is configured such that the continuous motion of the torque converter is in the first rotational direction, as taught by Dietz, as a simple substitution of one element (the rotational to linear motion converter of Dietz) for another (the rotational to linear motion converter of Viola) for the predictable result of converting rotational motion to linear motion.

Regarding claim 3, Viola and Dietz teach the biopsy needle device of claim 2, wherein a linkage member couples the torque converter to the outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
Regarding claim 5, Viola and Dietz teach the biopsy needle device of claim 1, wherein the elongate inner member (Viola, needle 40) comprises a tube (Viola, Col. 5, lines 36-41 and 46-49).
Regarding claim 6, Viola and Dietz teach the biopsy needle device of claim 5, wherein the notch (basket 154) comprises a channel (Fig. 4C, Examiner’s note: a “channel” is defined as a long gutter, groove, or furrow (https://www.merriam-webster.com/dictionary/channel)).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Viola and Dietz as applied to claim 1 above, and further in view of US 2008/0223904 A1, hereinafter Marczyk.
Regarding claim 4, Viola and Dietz teach the biopsy needle device of claim 1, wherein the actuator further comprises a circular gear (Dietz, rotary drive of electric motor 190’, para [0097]) coupled to the torque converter (Dietz, Fig. 13, second crank member 155’ is coupled to rotary drive of electric motor 190’); wherein the torque converter is coupled to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
Viola in view of Dietz does not teach the actuator further comprising a linear gear configured to mesh with the circular gear.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the biopsy needle device of Viola and Dietz such that the actuator further comprises a linear gear configured to mesh with the circular gear, as taught by Marczyk, as a simple substitution of one known element (the coupling member 90 of Marczyk) for another (the function of electric motor 190’ of Dietz) to obtain the predictable result of generating rotational motion.
Regarding claim 9, Viola, Dietz, and Marczyk teach the biopsy needle device of claim 4, wherein a linkage member is configured to couple the torque converter to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]) such that rotational movement of the torque converter in the first direction effects proximal and distal movement (Dietz, continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position as the second crank member 155’ rotates fully) of the elongate outer member (Viola, cutter 42 moves so the torque converter must be coupled to cutter 42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viola, Dietz, and Marczyk as applied to claim 4 above, and further in view of US 2007/0068990 A1, hereinafter Shelton.
Regarding claim 7, Viola as modified by Dietz and Marczyk teaches the biopsy needle device of claim 4, wherein the actuator further comprises a trigger (Marczyk, movable handle 60) configured to activate the actuator wherein the linear gear is displaced from a proximal location to a distal location (Marczyk, para [0020]) within a housing (Marczyk, housing 12).

However, Shelton teaches an actuator (Examiner’s note: element reads on elements it comprises and is mapped to in the reference) comprising a trigger (plunger 21) configured to cock the actuator wherein a linear gear (rectangular plate 135 contains proximal gear rack segment 136 and distal gear rack segment 138) is displaced from a distal location to a proximal location (Fig. 19, para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Viola, Dietz, and Marczyk such that the trigger is configured to cock the actuator wherein the linear gear is displaced from a distal location to a proximal location, as taught by Shelton, in order to be able to retract the linear gear (Shelton, para [0100]) and return to the initial state (Shelton, para [0033]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Viola and Dietz as applied to claim 1 above, and further in view of US 2014/0302462, hereinafter Vatcher.
	Regarding claim 21, Viola in view of Dietz does not teach wherein the torque converter is wedged shaped.
	However, Vatcher teaches an actuator (Fig. 2, actuator 16) comprising a torque converter (Fig. 2, crank 40) that is wedged shaped (see Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Viola and Dietz such that the torque converter was wedged shaped, as taught by Vatcher, as a simple substitution of one element (the torque 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL L CERIONI/Primary Examiner, Art Unit 3791